           Case 3:20-cv-05504-SK Document 5 Filed 08/07/20 Page 1 of 3



 1 Michael T. Pieja (CA Bar No. 250351)
   Alan E. Littmann (pro hac vice to be filed)
 2 Lauren Abendshien (pro hac vice to be filed)

 3 GOLDMAN ISMAIL TOMASELLI
     BRENNAN & BAUM LLP
 4 200 South Wacker Dr., 22nd Floor
   Chicago, IL 60606
 5 Tel: (312) 681-6000
   Fax: (312) 881-5191
 6
   mpieja@goldmanismail.com
 7 alittmann@goldmanismail.com
   labendshien@goldmanismail.com
 8
   (Additional counsel listed in signature block)
 9
   Attorneys for Plaintiff Apple Inc.
10                                UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA

12
     APPLE INC.,                                     Case No. 5:20-cv-05504
13
                   Plaintiff,                        NOTICE OF APPEARANCE OF
14                                                   COUNSEL FOR
           v.                                        DEFEDANT APPLE INC.
15
     KOSS CORPORATION,
16
                   Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF APPEARANCE OF COUNSEL FOR APPLE   i                            CASE NO. 5:20-cv-05504
           Case 3:20-cv-05504-SK Document 5 Filed 08/07/20 Page 2 of 3



 1 TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2         PLEASE TAKE NOTICE that Michael T. Pieja, of Goldman Ismail Tomaselli Brennan &
 3 Baum LLP, a member of the State Bar of California (SBN 250351) and admitted to practice in this

 4 Court, hereby appears on behalf of Plaintiff Apple Inc. in this action, and is authorized to receive

 5 service of all pleadings, notices, orders, and other papers regarding this action on its behalf. His

 6 address, telephone, facsimile, and email are as follows:

 7                 Michael T. Pieja
 8                 GOLDMAN ISMAIL TOMASELLI
                    BRENNAN & BAUM LLP
 9                 200 South Wacker Dr., 22nd Floor
                   Chicago, IL 60606
10                 Tel: (312) 681-6000
                   Fax: (312) 881-5191
11                 mpieja@goldmanismail.com
12

13 DATED: August 7, 2020                         Respectfully submitted,

14
                                                  /s/ Michael T. Pieja
15                                               Michael T. Pieja (CA Bar No. 250351)
                                                 Alan E. Littmann (pro hac vice to be filed)
16                                               Lauren Abendshien (pro hac vice to be filed)
                                                 GOLDMAN ISMAIL TOMASELLI
17                                                 BRENNAN & BAUM LLP
18                                               200 South Wacker Dr., 22nd Floor
                                                 Chicago, IL 60606
19                                               Tel: (312) 681-6000
                                                 Fax: (312) 881-5191
20                                               mpieja@goldmanismail.com
                                                 alittmann@goldmanismail.com
21
                                                 labendshien@goldmanismail.com
22
                                                 Kenneth Baum (CA Bar No. 250719)
23                                               GOLDMAN ISMAIL TOMASELLI
                                                 BRENNAN & BAUM LLP
24                                               429 Santa Monica Boulevard, Suite 710
                                                 Santa Monica, CA 90401
25
                                                 Tel: (310) 576-6900
26                                               Fax: (310) 382-9974
                                                 kbaum@goldmanismail.com
27
                                                 Attorneys for Plaintiff Apple Inc.
28

     NOTICE OF APPEARANCE OF COUNSEL FOR APPLE       1                                CASE NO. 5:20-cv-05504
           Case 3:20-cv-05504-SK Document 5 Filed 08/07/20 Page 3 of 3



 1                                        PROOF OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of NOTICE OF
 3 APPEARANCE OF COUNSEL FOR PLAINTIFF APPLE INC. has been served on August 7,

 4 2020, to all counsel of record who are deemed to have consented to electronic service.

 5

 6                                               /s/ Michael T. Pieja
                                                 Michael T. Pieja (CA Bar No. 250351)
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF APPEARANCE OF COUNSEL FOR APPLE       2                              CASE NO. 5:20-cv-05504
